Exhibit AMENDMENT NO. 2 TO STOCK AND WARRANT PURCHASE AGREEMENT THIS AMENDMENT NO. 2 TO STOCK AND WARRANT PURCHASE AGREEMENT (“Amendment”) is made as of May 20, 2009 by and among Balqon Corporation, a Nevada corporation (“Company”) and Marlin Financial Group, Inc. (“Marlin”). Recitals A.On October 24, 2008, the Company assumed the rights and obligations of Balqon Corporation, a California corporation (“Balqon California”), under that certain Stock and Warrant Purchase Agreement, dated August 28, 2008, by and between Balqon California and Marlin (as amended by that certain Amendment No. 1 to Stock and Warrant Purchase Agreement, dated March 30, 2009, the “Initial Agreement”). B.Amendment
